Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Scott Tulino on 08/11/2021.
The application has been amended as follows: 
Claim 1:
Line 5 the recitation “an elongated member”;
Line 10 the recitation “the image capturing tip being fixed to the outer tube” is amended to recite “the image capturing tip being fixed to 
Line 13 the recitation “an outer tube” is amended to recite “

Response to Amendment
Drawing
Drawing objection included in Office Action mailed on 03/30/2021 has been withdrawn per applicant’s amendment and argument filed 07/29/2021. 
Claim objection
Claim objection regarding claim 5 included in Office Action mailed on 03/30/2021 has been withdrawn per applicant’s amendment filed 07/29/2021.
35 USC § 112
35 USC § 112 rejections regarding Claims 1-14 included in Office Action mailed on 03/30/2021, has been withdrawn per applicant’s amendment and argument to the claim filed 07/29/2021.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “wherein the elongated member comprises an inner tube and an outer tube, the inner tube being rotational in the outer tube and comprising a rigid inner section axially coextending a flexible outer section of the outer tube, the rigid inner section having a curvature which forms the curvature of the curved portion by deflection of the flexible outer section, wherein the image capturing tip is fixed to the outer tube, therein the outer tube is fixed to the hand-held control unit, 
Wherein the inner tube is rotationally suspended in the image capturing tip and suspended on the hand-held control unit in a rotational suspension, and wherein the device further comprises an outer conduit between the outer tube and the inner tube, and … wherein the rotational suspension of the inner tube in the image capturing tip forms a liquid tight connection to the inner conduit to thereby prevent mixing of fluid in the inner and outer conduits.”
rotationally suspended in the image capturing tip and suspended on the hand-held control unit in a rotational suspension; and an outer tube fixed to the hand-held control unit, the inner tube being rotational in the outer tube and comprising a rigid inner section extending inside a flexible outer section of the outer tube in an axial direction…fluid in the inner and outer conduits.” as recited in claim 1.
Mody (US 2016/0015259 A1) teaches an access device for visualization of internal tissue of a patient having a steering mechanism [0072], endoscope 100 communicate video signal with a display 124 [0148], shaft 102 which includes a straight portion and a curved portion Fig.2A comprising inner tube 108 and outer tube 102. However, does not explicitly disclose “the inner tube being rotationally suspended in the image capturing tip and suspended on the hand-held control unit in a rotational suspension; and an outer tube fixed to the hand-held control unit, the inner tube being rotational in the outer tube and comprising a rigid inner section extending inside a flexible outer section of the outer tube in an axial direction…fluid in the inner and outer conduits.”

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MINQIAO HUANG/Examiner, Art Unit 3795   


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795